 


116 HRES 773 EH: Electing certain Members to a certain standing committee of the House of Representatives.
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 773 
In the House of Representatives, U. S.,

December 19, 2019
 
RESOLUTION 
Electing certain Members to a certain standing committee of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committee of the House of Representatives: Committee on Oversight and Reform:Ms. Porter and Ms. Haaland.

 
 
Cheryl L. Johnson,Clerk.
